Citation Nr: 0314359	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral hearing loss with left stapedectomy, currently 
evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1966 to August 1970 
and from July 1972 to October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.   


REMAND

In December 2002, the Board directed additional development 
be undertaken of this claim, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [codified at 
38 C.F.R. § 19.9(a)(2)].  Specifically, the Board directed 
that the appellant's claims folder be forwarded to a VA 
physician for interpretation of an audiological examination 
conducted by a non-VA physician.  The requested action was 
accomplished in April 2003 and returned to the Board.    

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993) (Holding that when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.).    

Because the appellant has not waived initial consideration by 
the RO of the April 2003 VA medical opinion, this matter is 
REMANDED to the RO for the following actions:

The RO should examine the evidence of 
record, including the April 2003 VA 
medical opinion, and readjudicate the 
appellant's claim, including undertaking 
any additional development action as it 
deems proper.  The RO should follow any 
applicable regulations and directives 
implementing the provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)) as to its notice and 
development.  Following such development 
and readjudication, if any such action 
does not resolve the claim, the RO shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




